Title: John Quincy Adams to John Adams, 24 June 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague June 24th. 1783

I receiv’d some days agone two setts of the 3d. and 4th. volumes of the Politique Hollandais, from Mr. Cerisier. I suppose your intention is to have them bound in the same manner as the 2. first, and shall therefore have it done.
I have been obliged to borrow a Suetonius. Please to let me know if you chuse I should Purchase one. There is an edition with the Commentaries of Ernesti which I believe would be the best.
We have had no news about the Peace this long while: it seems it goes on but slowly. Tis said hostilities have commenced between the Russians and the Turks. Mr. van Berkel left Rotterdam, yesterday was a week and will probably sail within these two or three Days.

I am your Dutiful Son
J. Q. Adams


My best respects if you please to Messrs. Thaxter and Storer.

